—In an action, inter alia, to recover damages for unjust enrichment and breach of fiduciary duty, (1) the defendant Leo Greco appeals from so much of an order of the Supreme Court, Rockland County (Nelson, J.), dated June 12, 2002, as, upon reargument, adhered to its original determination in an order dated April 27, 2001, denying his motion to dismiss the fifth cause of action, and (2) the defendants Harvey Peck, Harry Boltin, Lewis M. Bobroff, Ramapo Radiology, P.C., Suffern Radiology, P.C., Orange Radiology, P.C., East Westchester Radiology, P.C., Andrew Rosenthal, Andrew Rosenthal Alaska Trust, Harvey M. Peck Alaska Trust, Harry N. Boltin Alaska Trust, Melvin Sevach, Andrew Schecter, Marvin Weingarten, Robert Tash, Denise Leslie, M.R.I. Diagnostics of Rockland, Inc., M.R.I. Diagnostics of Orange, Inc., and M.R.I. Diagnostics of Westchester, Inc., separately appeal from so much of the same order, as, upon re-argument, adhered to the original determination in the order dated April 27, 2001, denying their motion for summary judgment dismissing the fifth cause of action and denied their de novo motion for summary judgment dismissing the second, third, and fourth causes of action.
Ordered that the appeals from so much of the order as re*287lates to the fifth cause of action are dismissed as academic (see Rella v Greco, 307 AD2d 287 [2003] [ decided herewith]); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents payable by the appellants appearing separately and filing separate briefs.
There remain issues of fact for trial with respect to the second, third, and fourth causes of action. Accordingly, the Supreme Court properly denied the de novo motion for summary judgment dismissing these causes of action (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
The appellants’ remaining contentions are without merit. Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.